Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgement is made of applicant’s claim for foreign priority based on Indian application 202011039256 filed 09/11/2020. 
Allowable Subject Matter
Claims 1-20 are allowed over the prior arts. 
Claim 1 recites a system comprising: 
a non-transitory computer-readable medium configured to store instructions; and 
at least one processor configured to execute the instructions to perform operations comprising: 
sending recording data of a call to a (A) first server and a (B) second server, wherein the recording data comprises a (1) first voice of a first participant of the call and a (2) second voice of a second participant of the call, and the system does not include the first server or the second server; 
receiving, from the (A) first server, a first emotion score representing a degree of a first emotion associated with the (1) first voice, and a second emotion score representing a degree of a second emotion associated with the (1) first voice; 
receiving, from the (B) second server, a first sentiment score associated with a first transcript of both the (1) first voice and (2) the second voice, a second sentiment score associated with a second transcript of the (1) first voice, and a third sentiment score associated with a third transcript of the (2) second voice; 
determining a quality score and classification data for the recording data based on the first emotion score, the second emotion score, the first sentiment score, the second sentiment score, and the third sentiment score; and 
outputting the quality score and the classification data for visualization of the recording data.
Claim 13 recites a corresponding method. 
Relevant prior arts of record are as follow:
US 2003/0154072 A1 teaches a call center system comprising call center stations receiving voice / acoustic signals from both customer phones and agent headsets (Fig. 1) and performs speech recognition transcription of each call to recognize lexical content such as words and phrases (¶22). The stations thereafter send the acoustic signals and the lexical contents of each call to server for analysis and future retrieval (¶23) such as a manager at a call manager’s computer to view reports generated from the server (¶24). In particular, the analysis identifies different features (i.e., such as intonation / fundamental frequency of the acoustic signals) of a call to determine agent scores based on questions, answers, or hesitation (¶35). The analysis further determines a readability score for the agent’s speech based on analysis of the lexical contents (¶38). 
US 2020/0195779 A1 discloses a server (¶112) to profile an agent in a call center (¶39) using a trained machine learning model to perform agent behavioral analytics based on text based features, sentiment based features, and prosody based features extracted from calls (¶39). In particular, calls are transcribed to calculate text based features (¶49) in order to calculate sentiment-based features (¶77). At the same time, the server calculates prosody based features from the call (¶82). The features are used to train a machine learning model to produce scores for behavioral metrics or attributes of a future call (¶83) that constitutes a result of the behavioral analytics of the agent (¶95). 
US 2021/0306457 A1 discloses a call analytics server (¶12 and Fig. 1) to analyze call audio to detect emotions of a customer and analyze transcribed text to detect customer sentiments in order to recommend behavior to the agent to appropriately converse with the customer (¶11). In particular, an emotion analysis module processes pre-processed audio to identify various emotions features associated with speech such as happy, sad, frustrated, angry, and neutral (¶22). Further, an ASR engine processes audio to transcribe the audio and generates text corresponding to the speech in the audio (¶23) for a sentiment analysis module to process the transcription text to identify sentiments such as positive, neutral, and negative (¶24). 
US 8140368 B2 discloses a system for assigning tasks to consultants based on estimated impact on the emotional and physical states of consultants (Abstract). The system comprises a routing server (Col 3, Rows 20-21 and see Fig. 1) that generates a task specification table based on (1) vocabulary character of an issue description vocabulary from customers and (2) voice character indication of customers’ voice (Col 4, Rows 48-67 and Col 6, Rows 33-45). The server further generates a consultant state table with information including consultants’ affective and somatic state (Col 5, Rows 25-30) such as consultant’s mood (Col 5, Rows 51-56). The server further determines which consultant to assign to a given task based on consultant’s skill set, whether servicing of the given task / customer issue have positive or negative effect on consultant’s physical and emotional states  (Col 7, Rows 1-7).
US 10044865 B2 discloses server for monitoring interactions between customers and agents (Figs. 1, 3, and Abstract) to determine a probable emotional state of the customer (Fig. 4) and determine a present emotional state of the agent (Fig. 5) by monitoring facial expressions and speech characteristics during customer and agent interaction (Fig. 6). In particular, the server determines the probable emotional state of the customer based on facial recognition analysis of customer images obtained from a video stream of the call and on speech recognition analysis of customer speech from an audio stream of the call (Col 12, Rows 20-29). Further, the server determines an emotional state of the agent as a function of a facial recognition analysis, a speech recognition analysis, or biometric analysis (such as speech) (Col 13, Rows 22-40). When monitoring interactions between customers and agents, the server executes sentiment detection (Col 14, Rows 36-40) to determine sentiment scores including a customer happiness score based on customer emotional state, an agent happiness score based on agent emotional states, and an interaction score corresponding to a rating of the call as a function of the agent happiness score and the customer happiness score (Col 14, Row 55 – Col 15, Row 4).
US 10606345 B1 teaches a reality interactive responding system comprising a first server 102 / game AI server, a second server 104 / chatbot server, and a third server 106 (Fig. 1 and see Col 2, Rows 25-29 and Rows 60-64). The first server 102 receives information from the user in a virtual environment such as texts, speeches, and emotion generated by the user (Col 2, Rows 34-35 and Col 3, Rows 45-47), the second server 104 receives second input data such as texts and speeches (Col 2, Rows 43-44, the first input data and the second input data might be the same) from the first server 102 to determine a plurality of interactions in response to the first input data from the user (Col 2, Rows 40-45) such as controlling the actions or the emotions displayed (Col 3, Rows 64-66). These analyses generates statistical reports about the calls for a manager to query and view (¶57).
The prior arts of record, alone or in combination, failed to teach or render obvious the combination of limitations set forth in claims 1 and 13. 
For these reasons, Claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        09/08/2022